The State of TexasAppellee/s




                         Fourth Court of Appeals
                               San Antonio, Texas


                                    February 13, 2014

                                   No. 04-13-00392-CR

                                     David LOVEN,
                                       Appellant

                                            v.

                               THE STATE OF TEXAS,
                                     Appellee

                From the 186th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013CR3350
                      Honorable Maria Teresa Herr, Judge Presiding


                                     ORDER
     The Appellant’s Motion for Extension of Time to File Brief is hereby GRANTED IN
PART. The Appellant’s brief is due on or before March 27, 2014.



                                                 _________________________________
                                                 Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of February, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court